Citation Nr: 1807591	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-09 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for non-allergic rhinitis. 


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1973 to January 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2013 rating decision of the Department of Veterans Affairs (VA) in Reno, Nevada. 

Additionally, the Board notes that service connection claims for sleep apnea, gastroesophageal reflux disease (GERD), hypertension, and a heart condition are part of a different appeal stream that is currently being developed at the RO at the post-notice of disagreement stage and the RO has not yet issued a statement of the case regarding these claims.  The Board acknowledges that ordinarily those claims should be remanded for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's notice of disagreement has been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized.  As such, the Board need not direct the RO in a remand to address these claims at this time.

The issues of entitlement to service connection for chronic sinus headache and entitlement to service connection for a left knee disability, have been raised by the record in a March 29, 2016 claim Form VA 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

In a statement in support of claim dated November 26, 2016, the Veteran's representative noted that the Veteran has a current appeal open for an increased rating for his service-connected non-allergic rhinitis, to include other conditions such as sinusitis and deviated septum.  

Review of the record shows that in 2016 the Veteran filed a fully developed claim (FDC) for sinusitis and a deviated septum and was afforded VA compensation examination and opinions on the question of whether these additional diagnoses are related to the service-connected rhinitis.  In September 2016 correspondence however, the AOJ advised the Veteran that the sinusitis and deviated septum claims could not be processed under the FDC program, and rather would be addressed with the rhinitis claim currently on appeal.  The Veteran was afforded an additional VA examination to address the sinusitis and deviated septum claims in February 2017; however the AOJ has not yet adjudicated the claims in conjunction with the increased rating claim on appeal or otherwise.
  
Accordingly, the case is REMANDED for the following action:

Issue a SSOC readjudicating the increased rating claim for non-allergic rhinitis, with consideration of whether sinusitis and nasal septum deviation are related to, and a part of the already service-connected rhinitis disability. See RO September 2016 correspondence to Veteran that determined the pending claims for sinusitis and deviated septum are intertwined with the increased rating claim on appeal for non-allergic rhinitis currently.  

If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







